EXHIBIT 10.1

January 10, 2007

 

Private and Confidential

Stephen F. Edwards

Chairman of the Special Committee of the Board

Champps Entertainment, Inc.

10375 Park Meadows Drive

Suite 560

Littleton, CO 80124

Dear Stephen:

Following up on our prior correspondence and discussions in which I advised you
that Kinderhook Industries, LLC ("Kinderhook"), wishes to pursue an acquisition
(the "Transaction") of the business and operations of Champps Entertainment,
Inc. ("CMPP"), we are providing this letter to provide CMPP with a revised
proposal for a Transaction as outlined below (the "Revised Proposal"). This
Revised Proposal is still subject to our satisfactory completion of the
confirmatory due diligence outlined below and of legal documentation.
Nevertheless, assuming we receive our diligence requests and are granted access
to requested personnel and assets in a timely manner, we are confident that we
will complete our confirmatory due diligence and be in a position to sign a
purchase agreement within 4-6 weeks of your acceptance of this Revised Proposal
and that, subject to receipt of necessary third party consents, the Transaction
will close by April 15, 2007 (the "Closing").

By way of background, Kinderhook manages private equity funds with $470 million
of committed capital and has an investment philosophy of combining senior
management and operating experience in a variety of industries with the
financial and investment know-how of private equity professionals.

The principal terms and conditions of the proposed Transaction are as follows:

The Acquisition

Structure

. The Transaction will be accomplished in two steps. Immediately prior to the
Closing, CMPP will transfer substantially all of its assets and all of its
liabilities to a newly formed wholly owned subsidiary that will be a Delaware
limited liability company ("Newco"). At the Closing, CMPP will sell all of the
outstanding membership interests of Newco to a newly created Delaware entity
("Buyer"), formed by Kinderhook for the purpose of completing the Transaction.
The Transaction will be subject to the terms of a purchase agreement
("Definitive Agreement") that is amenable to both Buyer and CMPP.



Consideration

. The purchase price for the Newco membership interests will be $75 million in
cash, payable at the Closing.



Assets and Liabilities Acquired

. Under our proposal, CMPP would transfer to Newco, and Buyer would acquire, all
of the assets (including cash, but excluding certain tax assets and CMPP's
rights under the Definitive Agreement) and liabilities (including liabilities
for indebtedness for borrowed money and for expenses relating to the
Transaction) of CMPP. Buyer would not acquire CMPP's accumulated Net Operating
Losses or FICA Tax Credits. These tax assets would be available to CMPP
following the Transaction both to shelter the taxable gain triggered by the sale
of Newco membership interests in the Transaction and to create value for its
shareholders.



Closing

. The closing of the Transaction would take place on the earliest practicable
date, which we estimate to be April 15, 2007.



Definitive Agreement.

The Transaction would take place pursuant to the terms of a Definitive Agreement
which will be in customary form and satisfactory to the parties thereto and
their respective counsel. Among other things, the Definitive Agreement will
contain:

Representations and Warranties of CMPP

. Customary representations and warranties regarding CMPP and Newco covering
among other things: (i) the accuracy in all material respects of all financial
statements in accordance with GAAP submitted to Buyer; (ii) the absence of
undisclosed liabilities; (iii) the absence of any material adverse change since
September 30, 2006; (iv) CMPP's/Newco's title to its assets, free of all liens
and encumbrances; (v) compliance in all material respects with all laws and
governmental regulations applicable to CMPP's business and operations,
including, without limitation, all laws and regulations relating to
environmental and labor matters; and (vi) the absence of undisclosed claims,
litigation, infringement and contract defaults.



Representations and Warranties of Buyer

. Customary representations and warranties of Buyer, including representations
and warranties as to Buyer's ability to finance the Transaction.



Interim Operations

. Customary covenants prohibiting CMPP and Newco from engaging in transactions
outside the ordinary course of its business prior to the Closing without Buyer's
prior written consent, including a prohibition on the declaration and payment of
dividends.



"Go-Shop" and Break-Up Fee Provisions

. "Go-shop" and break-up fee provisions consistent with those in this letter.



Closing Conditions

. Customary conditions to the obligations of the parties to complete the
Transaction at the Closing, which shall include the following conditions to
Buyer's obligation to complete the Transaction: (i) the absence of any material
adverse change in the business of CMPP prior to the Closing; (ii) the accuracy
in all material respects of CMPP's representations and warranties; (iii) receipt
of all necessary consents and approvals of third parties, including any required
shareholder approval by CMPP and any necessary landlord consents and estoppels;
and (iv) Buyer's receipt of debt financing on terms no less favorable to Buyer
than those provided for in the commitment letter(s) referred to in the next
sentence. Prior to the signing of the Definitive Agreement, Buyer will provide
CMPP with copies of the commitment letter(s) obtained by Buyer for the debt
financing of the Transaction (the "Debt Commitment Letters").



No Indemnification

. The Definitive Agreement will not provide for any indemnification, holdback or
other post-Closing liability.



Management

. This Proposal is subject to Kinderhook being able to reach a satisfactory
agreement prior to the signing of the Definitive Agreement with Mike O'Donnell
and Dave Womack ("Management") regarding Management's post-Closing participation
in Buyer. Kinderhook has had certain preliminary discussions with Management
regarding such participation; and although Kinderhook and Management have not
yet reached an understanding or agreement regarding such participation by
Management, Kinderhook is confident that such agreement will be reached prior to
the signing of the Definitive Agreement.



Due Diligence Review

. As discussed above, Buyer's willingness to proceed with the Transaction is
subject to the satisfactory completion of a review by Buyer of the business,
financial and legal affairs of CMPP. Such review shall include:



 i.   Retention of outside auditors to perform a review of CMPP's historical
      audits;
 ii.  Retention of legal counsel to perform legal due diligence;
 iii. Review of applicable contracts, including but not limited to leases,
      vendor contracts and franchise agreements;
 iv.  Review of store operations and physical condition of the assets; and
 v.   Interviews with key management personnel and vendors.

Solicitation of Competing Proposals

. During the period beginning on the date CMPP counter-signs this letter and
ending on the date of the shareholders' meeting of CMPP to be called to approve
the Transaction (the "Shareholders Meeting"), CMPP will have the right (acting
under direction of the Special Committee of its Board of Directors), through its
affiliates, officers, directors, employees, agents and representatives, directly
or indirectly, to actively solicit, initiate, seek, encourage or support
competing inquiries, proposals or offers from any person, corporation,
partnership or other entity or group regarding any acquisition of CMPP, any
merger or consolidation with or involving CMPP, or any acquisition of any
material portion of the assets, capital stock or business of CMPP (an
"Acquisition Transaction"), including by way of providing information to, or
negotiating with, third parties.



CMPP shall immediately advise Kinderhook in writing of the receipt by CMPP, any
of its affiliates or any of its officers, directors, employees, agents or
representatives of any offers or proposals relating to an Acquisition
Transaction, which notice shall include the terms of such Acquisition
Transaction.

Break-Up Fees

.



 a. In the event (i) CMPP enters into a definitive agreement with respect to an
    alternative Acquisition Transaction prior to the expiration of this letter,
    or (ii) this letter expires prior to the execution of the Definitive
    Agreement (other than by reason of Kinderhook's having either (x) advised
    CMPP in writing that it no longer wished to pursue the Transaction, (y)
    failed to obtain the Debt Commitment Letters or failed to reach an agreement
    with Management regarding Management's post-Closing participation in Buyer
    (in either case, with all of the conditions to the execution of the
    Definitive Agreement other than either or both of those two having been
    satisfied), or (z) not proceeded expeditiously and in good faith with its
    due diligence review or the negotiation of the Definitive Agreement) and
    within five months after such expiration, CMPP enters into a definitive
    agreement with respect to an alternative Acquisition Transaction, then, in
    either case, CMPP shall pay to Kinderhook a break-up fee of $1 million plus
    reimbursement of Kinderhook's legal fees incurred in connection with this
    Proposal and the proposed Transaction.
 b. In the event the parties have entered into the Definitive Agreement and
    either (i) CMPP elects to terminate the Definitive Agreement in order to
    accept a proposal for an alternative Acquisition Transaction or (ii) the
    shareholders of CMPP, including Atticus Capital LLC and its affiliates
    (collectively "Atticus"), do not vote to approve the Transaction at the
    Shareholders Meeting (or any adjournment or postponement thereof), then CMPP
    shall pay to Kinderhook a break-up fee of $2 million plus reimbursement of
    the amount of any fees paid by Buyer, Kinderhook or any of their affiliates
    to obtain the Debt Commitment Letters.
 c. In the event the parties have entered into the Definitive Agreement and the
    shareholders of CMPP do not vote to approve the Transaction at the
    Shareholders Meeting (or any adjournment or postponement thereof),
    notwithstanding the affirmative vote of Atticus, then CMPP shall pay to
    Kinderhook a break-up fee of $1 million plus reimbursement of Kinderhook's
    expenses incurred in connection with this Proposal and the proposed
    Transaction, including its legal fees and the amount of any fees paid by
    Buyer, Kinderhook or any of their affiliates to obtain the Debt Commitment
    Letters.

Press Releases, Etc

. Following its counter-signature of this letter, CMPP will issue a press
release in the form attached hereto. The parties will consult with each other as
to the timing and content of any other announcements, press releases or public
statements concerning the proposed Transaction.



Effect of this Agreement

. This letter is a statement of the intentions of the parties and, except for
the provisions of paragraphs 5, 6, 7, 9, 10 and this paragraph 8 (which are
intended to be binding legal agreements), is not intended to be a legally
binding agreement or to create rights in favor of either party with respect to
the proposed Transaction or the other transactions contemplated hereby. The
obligations of the parties to consummate the transactions contemplated hereby
shall be subject in all respects to the negotiation, execution and delivery of
the Definitive Agreement referred to above and to the satisfaction of the
conditions contained therein, and neither of the parties hereto shall have any
liability to the other except for any breach of paragraphs 5, 6, 7 or this
paragraph 8 if we fail for any reason to execute a Definitive Agreement. In the
event that the parties do not execute a Definitive Agreement, except as provided
in paragraph 6 hereof, each party will bear its own fees and expenses incurred
in connection with this Proposal and the proposed Transaction including all
legal, accounting and financial advisory fees and expenses.



Governing Law

. This letter, the rights and obligations of the parties hereto, and any claims
or disputes relating thereto, shall be governed by and construed in accordance
with the laws of the State of New York.



Expiration

. This letter shall expire and be of no further force and effect on the first to
occur of (i) February 28, 2007, (ii) the execution of a Definitive Agreement, or
(iii) the date, if any, that Kinderhook advises CMPP in writing that it no
longer has an interest in pursuing the Transaction, except for the provisions of
paragraphs 6(a), 8 and 9 which shall survive the expiration of this letter.



If CMPP is prepared to proceed on the basis of this letter, please execute the
enclosed copy in the space indicated below and return it to the undersigned. The
terms of this letter will expire unless it is accepted by 5:00 PM EDT on Friday,
January 12, 2007.

Very truly yours,

KINDERHOOK INDUSTRIES, LLC

 

/s/ Christian P. Michalik         

Christian P. Michalik

Managing Director

AGREED TO AND ACCEPTED:

Champps Entertainment, Inc.

By:              /s/ Stephen Edwards                      

Stephen Edwards

Chairman of the Special Committee

of the Board of Directors

Date: January 10, 2007

ATTACHMENT: PRESS RELEASE DATED JANUARY 11, 2007

 

 

 

 

 

[INTENTIONALLY DELETED]